In consolidated proceedings pursuant to CPLR article 78, inter alia, to compel the return of certain allegedly illegally confiscated personal property, petitioner appeals from so much of a judgment of the Supreme Court, Dutchess County, dated January 31, 1979, as denied the requested relief with respect to said property. Judgment reversed insofar as appealed from, on the law, without costs or disbursements, and matter remanded to the Supreme Court, Dutchess County, for further proceedings consistent herewith. Petitioner has alleged that certain personal property was illegally confiscated and was never returned. Respondents have asserted that all material has been returned. At a hearing conducted to inquire into this matter, petitioner testified as to specific items that had not been returned to him. In response to this testimony, respondents came forth with vague evidence tending to support their claim that all of the material had been returned to petitioner. Respondents conceded, however, that their investigation had not been completed and they were still in the process of making further inquiry. Under these circumstances, the matter must be remanded so that it can be determined whether the respondents have indeed returned all of the material seized, or whether they have made every effort to do so. Titone, J. P., Gibbons, Margett and O’Connor, JJ., concur.